Case 2:19-cr-00145-RHW        ECF No. 116   filed 10/20/20   PageID.633 Page 1 of 12




William D. Hyslop
United States Attorney
Eastern District of Washington
Richard R. Barker
Assistant United States Attorney
Post Office Box 1494
Spokane, WA 99210-1494
Telephone: (509) 353-2767

                   UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF WASHINGTON
UNITED STATES OF AMERICA,
                                                2:19-CR-00145-RHW
                Plaintiff,

                   v.                           United States’
                                                Sentencing Memorandum
JESSE MCKAY,

               Defendant.


      Plaintiff, United States of America, by and through William D. Hyslop,
United States Attorney for the Eastern District of Washington, and Assistant United
States Attorney Richard R. Barker, submits the following sentencing memorandum.
For the reasons set forth below, the government recommends a sentence of 120
months of imprisonment and a three year term of supervised release.
                         I.     STATEMENT OF FACTS
      On July 17, 2019, the Defendant struck the victim, his brother, C.A.M., in
the face with a metal curl bar while C.A.M. was asleep on a chair in the living
room of their mother’s home. C.A.M. was awoken by the strike to his face and
woke up to see Defendant standing above him holding the metal curl bar. C.A.M.
then ran to a neighbor’s home to get help. The neighbor called 911 and a Colville
Tribal Police Department officers responded to the scene. The officer observed

United States Sentencing Memorandum -- 1
Case 2:19-cr-00145-RHW       ECF No. 116    filed 10/20/20   PageID.634 Page 2 of 12




C.A.M. standing outside of the home holding a shirt to his face to stem the flow of
blood. Once C.A.M. removed the shirt from his face, the officer observed a large
amount of blood under C.A.M’s right eye. The officer also observed a large
amount of dried blood on C.A.M.’s chest and stomach, as well as a blood on the
walkway trailing from the inside of the home where the assault occurred. A search
of the house revealed a metal curl bar behind a door.
      C.A.M. was transported to the Coulee Medical Clinic, where he was treated
for his injuries. There, C.A.M. received six sutures for a five centimeter laceration
under his right eye, one suture for a one centimeter laceration on the right side of
his nose. A computerized topography (CT) scan revealed a fracture to the right
side of the nasal bone and involving the sides of C.A.M.’s nose. C.A.M. was
prescribed antibiotics and pain medication for his injuries. C.A.M. has continued
to experience significant effects of these injuries, stating that he suffers from
blurred vision and sees black spots. C.A.M. also informed law enforcement that he
can no longer drive at night, as the headlights from oncoming traffic cause his eyes
to blur and cause pain.
      Defendant was taken into custody by CTPD officers after the incident.
While defendant initially told officers that he had punched C.A.M. once in the face
after C.A.M. refused to leave the home upon Defendant’s request, when Defendant
arrived at the jail, he told police that he “hit [C.A.M.] with a pipe.” Tribal Police
then confirmed that the pipe Defendant used was the metal curl bar found in the
home. Forensic examination showed that a red-brown stain consistent with blood
on the pipe was a match to C.A.M.’s DNA.
      While in pre-trial custody at the Spokane County Jail for the assaulting
C.A.M., Defendant committed a sexual assault on another inmate in the jail, his
cellmate, J.E.G. At night, Defendant covered the light in the cell with paper and
toothpaste to block the light. While J.E.G. was asleep and unable to consent,

United States Sentencing Memorandum -- 2
Case 2:19-cr-00145-RHW       ECF No. 116     filed 10/20/20   PageID.635 Page 3 of 12




Defendant pulled down J.E.G.’s boxer shorts and administered oral sex to J.E.G.
J.E.G. awoke to the Defendant’s mouth on his penis and pushed Defendant away.
J.E.G. is a Spanish speaker and was not able to report the incident to the English-
speaking correctional officer on duty. J.E.G., however, sent a note in Spanish to
another inmate reporting the assault and an officer responded to J.E.G. After
correctional staff were alerted, J.E.G. was transported to Deaconess Medical
Center for a sexual assault examination. This examination ultimately recovered
Defendant’s DNA present on J.E.G.’s penile swab.
                       II. SENTENCING CALCULATIONS
      The government agrees with United States Probation that Defendant’s total
offense level is 20. The government further agrees with probation’s calculation of
his criminal history – i.e., that his criminal history falls into Category III under the
guidelines. The United States, however, submits that this score does not accurately
reflect the seriousness of Defendant’s criminal history, which includes prior
assaultive conduct and prior murder conviction. See ECF No. 105 at ¶ 170.
      As set forth in the United States’ motion for an upward departure/variance,
the government argues that a criminal history category of VI is more appropriate.
Again, Defendant has prior convictions for second-degree murder and for another
physical assault. Defendant ultimately served a total of sixteen years in prison on
these two convictions alone. Based on this history, the United States submits that
the more appropriate criminal history category is VI, which would result in a much
higher range. 1

      1
          Defendant asserts that an upward adjustment based on his criminal history
is inappropriate under United States v. Bad Marriage, 392 F.3d 1102, 111 (9th Cir.
2004). In Bad Marriage, the Ninth Circuit reversed an upward departure where the
defendant had numerous misdemeanor convictions. Bad Marriage, however, is


United States Sentencing Memorandum -- 3
Case 2:19-cr-00145-RHW      ECF No. 116        filed 10/20/20   PageID.636 Page 4 of 12




      As set forth below, the government recommends a sentence of 120 months
imprisonment, which is the statutory maximum for this offense and reflects the
seriousness of Defendant’s conduct, as well as the seriousness of the Defendant’s
prior convictions and continued criminal conduct after Defendant’s arrest for
assaulting C.A.M., the crime of conviction in this case.
            II.    SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)
      In determining the appropriate sentence, this Court should consider the
factors as set forth in 18 U.S.C. § 3553(a).
      1. The nature and circumstances of the offense and the history and
         characteristics of Defendant.
      The circumstances of the offense involve Defendant’s assault of his brother
in their mother’s home, resulting in serious injuries to the victim with significant
and continuous effects. The assault on C.A.M. caused a lacerations on his face
requiring sutures and a fractured nose. ECF No. 105 at ¶ 19. In addition, the


easily distinguishable. Not only are Defendant’s prior convictions serious felonies,
including murder and assault, but Defendant’s history reflects an escalating pattern
of criminality and a modus operandi of assaulting his victims in their sleep.
Indeed, Defendant’s criminal history began at a young age, with several arrests and
convictions on misdemeanor charges including violations of liquor laws and
charges for public urination. ECF No. 105 at ¶¶ 55, 57, 84. After age 21,
Defendant’s behavior escalated, and he was arrested for assault and battery on a
numerous occasions. ECF No. 105 at ¶¶ 92, 97, 106. From there, Defendant has
committed murder and a number of serious violent assaults. At sentencing, the
United States further will be prepared to introduce evidence that Defendant
perpetrated a sexual assault while the instant case was pending – again against an
unsuspecting sleeping victim.


United States Sentencing Memorandum -- 4
Case 2:19-cr-00145-RHW      ECF No. 116     filed 10/20/20   PageID.637 Page 5 of 12




assault happened while C.A.M. was asleep, meaning he was not able to avoid the
blows or attempt to defend himself from them. ECF No. 105 at ¶ 13. Frankly,
C.A.M. is incredibly lucky that he was not hurt worse, as a result of being struck in
the face with a heavy weightlifting bar.
      Defendant’s history is particularly concerning, reflecting a person who often
uses violence toward those closest to him, including family and romantic partners.
As this Court is well aware. Defendant has previously been convicted after a trial
of second-degree murder of his girlfriend and mother of his child. ECF No. 105 at
¶ 65. In that case, Defendant slit the victim’s throat and stabbed her once in the
chest, passing through multiple organs, including her heart, following an argument
while their infant child was in the room. ECF No. 105 at ¶¶ 67, 68. This Court
sentenced Defendant to ten years in prison for the murder. ECF No. 105 at ¶ 65.
Yet, while the Court gave Defendant another chance –sentencing him to just 10
years – Defendant engaged in further criminal conduct toward a loved one shortly
after release in his murder case. See ECF No. 105 at ¶ 97.
      Within months of his release on the murder conviction, Defendant again
assaulted a romantic partner. On June 10, 2009, Defendant assaulted his live-in
girlfriend. ECF No. 105 at ¶ 74. This assault bears a disturbing resemblance to the
assault in the instant offense and to the assault that Defendant perpetrated in
custody at the Spokane County Jail. The victim of the 2009 assault reported to a
Spokane County deputy that Defendant punched her in the face and jaw while she
slept, waking her up. ECF No. 105 at ¶ 74. The victim noted that she had
difficulty speaking due to pain in her jaw, and she experienced pain in her rib cage
area when breathing. ECF No. 105 at ¶74. Photos of the injuries showed bruising
across the victim’s chest and breasts and bruising on her upper left leg. ECF No.
105 at ¶ 74. Defendant stated that he “just snapped” and had “roughed her up a
little bit.” ECF No. 105 at ¶ 74. This Court ultimately revoked Defendant’s

United States Sentencing Memorandum -- 5
Case 2:19-cr-00145-RHW      ECF No. 116     filed 10/20/20   PageID.638 Page 6 of 12




supervised release and resentenced Defendant to sixty months’ imprisonment for
violating his supervised release conditions. Defendant also faced 9.75 months’
imprisonment on state charges related to the assault of his sleeping girlfriend. ECF
No. 105 at ¶ ¶ 65, 72.
      In addition to these assaults, for which Defendant was convicted, Defendant
was also arrested in 1996 on charges of assault and battery for assaulting his sister
and damaging her car in the process. ECF No. 105 at ¶ 93. During an argument
with his sister, Defendant threatened to damage his sister’s car. ECF No. 105 at ¶
93. The sister followed Defendant outside, where Defendant pushed his sister’s
head around and repeatedly pulled her hair. ECF No. 105 at ¶ 93. Defendant then
threw billiard balls at his sister while she attempted to leave by driving away from
the residence in her car, damaging the windshield. ECF No. 105 at ¶ 93. During
her attempt to escape, the victim’s car became stuck in a ditch. ECF No. 105 at ¶
93. While the car was stuck, Defendant struck the windshield with a hatchet. ECF
No. 105 at ¶ 93. Ultimately, the charges from this incident were dismissed when
both Defendant and the victim failed to appear for trial. ECF No. 105 at ¶ 94. The
danger to the community, however, did not go away.
      In addition, and while Defendant was facing charges in this case, Defendant
committed an assault against another person that was close to him. As described
herein, Defendant sexually assaulted his sleeping cellmate, J.E.G, while J.E.G.
slept in their joint cell in early 2020. ECF No. 105 at ¶ 80. That offense, while
dismissed as part of the parties’ plea agreement, further demonstrates that danger
that Defendant poses to the community and to those close to him.
      Aside from the extremely violent conduct, particularly against victims who
are sleeping, Defendant’s criminal history reflects a lack of respect for
requirements imposed on him as a Defendant. The Defendant has failed to appear
in court for multiple previous charges. See, e.g., ECF No. 105 at ¶¶ 61, 64, 94 91,

United States Sentencing Memorandum -- 6
Case 2:19-cr-00145-RHW       ECF No. 116     filed 10/20/20   PageID.639 Page 7 of 12




99, 105. Similarly, and notwithstanding the resources and drug treatment programs
afforded to Defendant through supervision, Defendant also has a history of
substance abuse, including heavy alcohol abuse from a very young age as well as
using methamphetamine and heroin. See ECF No. 105 at ¶¶ 129, 131. These
circumstances and characteristics further reflect the danger Defendant poses to the
community.
      Defendant also has a history of mental illness, which is concerning in this
case because Defendant has refused to take medications while in custody at the
Spokane County Jail on the instant offense. See ECF No. 105 at ¶ 122.
Defendant’s medical records indicate that he suffered from depression, anxiety,
and post-traumatic stress disorder. Yet, as noted in the PSIR, Defendant flat out
refused his medications from July 16 and July 19, 2020 and again refused his
medication from August 12 to September 15, 2020. ECF No. 105 at ¶ 123, 125.
      In sum, the nature of the offense coupled with Defendant’s history and
characteristics demonstrate the need for a strict sentence. Defendant has a history
of extremely violent conduct. Defendant also has a history of attacking others
while they are asleep, both physically and sexually. This history coupled with
Defendant’s refusal to comply with court orders and refusal to take medications for
his mental illness, demonstrate that Defendant is a danger to the community.
Defendant has remained undeterred from violent conduct despite numerous
previous prosecutions and long periods of incarceration. Imposing the maximum
statutory penalty is appropriate in this case.
      2. The need for the sentence imposed to reflect the seriousness of the
         offense, promote respect for the law, to provide just punishment, and
         deter criminal conduct.
      While the United States’ sentencing recommendation is above the guidelines
range calculated by United States Probation, the government believes it is the most



United States Sentencing Memorandum -- 7
Case 2:19-cr-00145-RHW      ECF No. 116    filed 10/20/20   PageID.640 Page 8 of 12




appropriate sentence based on the seriousness of the offense and the need to
provide just punishment.
      As set forth above, Defendant’s conduct in this offense was very serious.
Defendant used a metal curl bar to attack his sleeping brother, resulting in a broken
nose and lacerations on his face requiring sutures. These injuries are severe and
the victim, C.A.M., continues to experience effects of these injuries, including
blurred vision, pain, and an inability to drive at night. ECF No. 105 at ¶ 28. By
attacking C.A.M. while he slept, Defendant attacked when his victim was most
vulnerable. C.A.M. was unable to anticipate the assault or to make any movements
to protect himself from the blow of the metal curl bar or to prevent the serious
injuries he suffered.
      Significantly, Defendant has been warned by this Court on two prior
occasions that violence is not the answer – after his murder conviction and then
when his supervised release was revoked for attacking a girlfriend. Yet, the prior
sentences – amounting to sixteen years – have not dissuaded Defendant from
engaging in other acts of violence. Justice in this case – which must take into
account the harm that has resulted and will result again if Defendant is released
and hurts someone else – is a sentence to the statutory maximum.
      Ultimately, the sentence must be sufficient to protect the community and
deter Defendant from engaging in violence. In this regard, because Defendant has
effectively demonstrated that no amount of prison time will deter him from
harming others – sixteen years was not enough. Accordingly, the Court’s focus
should be on protecting the community to the maximum extend afforded under the
law. In this case, ten years is a just sentence for a convicted murder, who has
refused to comport his conduct with laws designed to protect members of the
community.



United States Sentencing Memorandum -- 8
Case 2:19-cr-00145-RHW      ECF No. 116    filed 10/20/20   PageID.641 Page 9 of 12




      3. The need to avoid unwarranted sentence disparity among defendants with
      similar records who have been found guilty of similar conduct.

      Although the sentencing guidelines reflect the importance of considering
“the need to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6),
“when deciding whether to depart, the sentencing judge must determine whether
any atypical, relevant conduct warrants a higher sentence.” United States v.
Nagra, 147 F.3d 875, 883 (9th Cir. 1998). The court may depart upward where
“reliable information indicates that the defendant’s criminal history category
substantially underrepresents the seriousness of the defendant’s criminal history or
the likelihood that the defendant will commit other crimes.” See USSG § 4A1.3.
      A variance or “[d]eparture is also justified purely on the basis of Defendant's
likelihood of recidivism. The principal factors we apply in assessing likelihood of
recidivism are 1) the quantity (or “repetitiveness”) of uncounted criminal conduct,
2) the similarity of uncounted criminal conduct to the offense conduct, and 3) the
degree to which the defendant has been deterred by prior sentences.” United States
v. Connelly, 156 F.3d 978 (9th Cir. 1998); United States v. Chatlin, 51 F.3d 869,
873 (9th Cir.1995); United States v. Myers, 41 F.3d 531, 534 (9th Cir. 1994);
United States v. Montenegro–Rojo, 908 F.2d 425, 429–30 (9th Cir.1990)).
      In crafting the appropriate sentence, the Court may also take into
consideration a defendant’s conduct in the time between the charged offense and
the sentencing. See Myers, 41 F.3d at 533 (holding that U.S.S.G. § 4A1.3
constitutes legal authority for a district court to depart upward in imposing
sentence, based on defendant’s post-offense criminal conduct). In Myers, the
Ninth Circuit upheld an upward departure from the guidelines sentence where a
defendant, convicted of wire and mail fraud, committed additional crimes after the
initial offense and before the sentencing. The Ninth Circuit observed that the

United States Sentencing Memorandum -- 9
Case 2:19-cr-00145-RHW      ECF No. 116     filed 10/20/20   PageID.642 Page 10 of 12




defendant’s post-offense criminal conduct “constitutes the strongest possible
evidence of the likelihood that she will continue to commit similar crimes in the
future.” Myers, 41 F.3d at 534. Similarly, Defendant McKay’s conduct between
his arrest for the instant offense and his sentencing constitutes strong evidence of
the likelihood that Defendant will continue to commit similar crimes it the future.
See USSG § 5K2.21, (“[T]he court may depart upward to reflect the actual
seriousness of the offense based on conduct . . . underlying a charge dismissed as
part of a plea agreement in the case and that did not enter into the determination of
the applicable guideline range.”)
      As set forth in the United States Motion for an Upward Departure/Variance,
Defendant’s post-offense conduct in this case is telling. When Defendant was in
custody for assaulting C.A.M., the Defendant against assaulted his cellmate,
J.E.G., while J.E.G. slept. This conduct reflects the latest incident in a repeated
pattern of assaultive and escalating attacks against those sleeping in close
proximity to Defendant: Defendant’s girlfriend in 2009, C.A.M. in 2019, and now
J.E.G. in 2020. These three incidents are strikingly similar – all three victims were
asleep and in their most vulnerable state when Defendant attacked, including in the
instant offense. In light of this pattern of assaultive conduct, there is a substantial
likelihood of recidivism, warranting an upward adjustment – whether a departure
or variance – from the Guideline range.
             GOVERNMENT’S SENTENCING RECOMMENDATION
      The government recommends the Court impose a sentence of one hundred-
twenty months imprisonment, as well as a three-year term of supervised release.
Although this sentence is above the guidelines range as determined by Probation,
the United States believes the recommended sentence is the most appropriate
resolution of this case, in consideration of all factors under § 3553(a). Defendant
is a convicted murderer, who has since engaged in a series of assaults against

United States Sentencing Memorandum -- 10
Case 2:19-cr-00145-RHW    ECF No. 116    filed 10/20/20   PageID.643 Page 11 of 12




sleeping victims. The safety of the community requires a sentence consistent with
the government’s recommendation.


      Respectfully submitted this 20th day of October, 2020.


                               William D. Hyslop
                               United States Attorney

                               s/Richard R. Barker
                               Richard R. Barker
                               Assistant United States Attorney




United States Sentencing Memorandum -- 11
Case 2:19-cr-00145-RHW      ECF No. 116     filed 10/20/20   PageID.644 Page 12 of 12




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 20, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF System, which will send

notification of such filing to the following:

      Nicolas Vieth
      Vieth Law Offices, Chtd.
      912 East Sherman Ave.
      Coeur d’Alene, ID 83814
      nick@viethlaw.com

      Justin Lonegran
      Bohrnsen Stocker Smith Luciani Adamson PLLC
      312 W. Sprague Ave.
      Spokane, WA 99201
      JLonergan@bsslslawfirm.com

                                        s/ Richard R. Barker
                                        Richard R. Barker
                                        Assistant United States Attorney




United States Sentencing Memorandum -- 12
